       Case 3:18-cr-00310-RDM Document 83 Filed 06/17/21 Page 1 of 1




                      THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,
                                         : CRIMINAL NO. 3:18-cr-00310
             V.                          : (JUDGE MARIANI)

GILROY ST. PATRICK STEWART,

             Defendant.

                               ~        ORDER

      AND NOW, THIS     -t1-     D Y OF JUNE 2021 , upon consideration of

Defendant's Motion to Suppress Evidence (Doc. 68) and all relevant documents, for the

reasons set forth in the accompanying Memorandum Opinion , IT 15 HEREBY ORDERED

THAT Defendant's Motion to Suppress Evidence (Doc. 68) is DENIED.
